Case 2:16-cr-00070-JDL Document 37 Filed 07/02/20 Page 1 of 3               PageID #: 103



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

UNITED STATES OF AMERICA,                 )
                                          )
       v.                                 )      2:16-cr-00070-JDL
                                          )
RYAN BENOIT,                              )
                                          )
              Defendant                   )


                   RECOMMENDED DECISION ON MOTION FOR
                        COMPASSIONATE RELEASE

       On November 16, 2016, upon Defendant’s guilty plea to possession with the intent

to distribute cocaine and unlawful possession of a firearm, the Court sentenced Defendant

to 90 months in prison. On June 25, 2020, Defendant wrote to the Court summarizing the

rehabilitation efforts he has made in prison and asked if he could be released from prison

prior to his scheduled release in 2022. Defendant expressed a desire to be reunited with

his young son. The Court construed Defendant’s letter as a motion for compassionate

release. (Motion, ECF No. 35.) Upon review of the motion, I recommend the Court deny

the motion without prejudice.

                                       DISCUSSION

       “Once a district court imposes a term of imprisonment, it may modify that term only

to the extent authorized by 18 U.S.C. § 3582(c).” United States v. Griffin, 524 F.3d 71, 83

(1st Cir. 2008). Under § 3582(c), the sentencing court may: (1) correct an arithmetical,

technical or other clear error within 14 days after sentencing, id. § 3582(c)(1)(B), Fed. R.

Crim. P. 35(a); (2) reduce a sentence upon the government’s motion within one year of

sentencing if the defendant provided substantial assistance investigating or prosecuting
Case 2:16-cr-00070-JDL Document 37 Filed 07/02/20 Page 2 of 3                  PageID #: 104



another person, id. § 3582(c)(1)(B), Fed. R. Crim. P. 35(b); (3) modify a sentence that was

based on a guideline range which the Sentencing Commission subsequently lowered, id. §

3582(c)(2); (4) shorten a sentence for a defendant over the age of seventy who has served

more than thirty years in prison and is no longer a danger to others, id. § 3582(c)(1)(A)(ii);

and (5) reduce a sentence for extraordinary and compelling reasons, such as terminal

illness, serious physical or cognitive impairment, or the death or incapacitation of the

caregiver of a minor child, spouse or partner, id. § 3582(c)(1)(A)(i), U.S.S.G. § 1B1.13

Application Note. Beyond that “handful of narrowly circumscribed exceptions,” the

sentencing court “has no jurisdiction to vacate, alter, or revise a sentence previously

imposed.” United States v. Mercado-Flores, 872 F.3d 25, 28 (1st Cir. 2017).

       A court may only reduce a sentence based on extraordinary and compelling reasons

after considering the § 3553(a) factors: (1) “upon motion of the Director of the Bureau of

Prisons,” or (2) “upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A)(i). In this

District, the judges have determined a defendant must exhaust the Bureau of Prisons

process before he or she can seek relief from the sentencing court. See United States v.

McIntosh, No. 2:16-cr-100-DBH, 2020 U.S. Dist. LEXIS 93356, at *2 (D. Me. May 28,

2020); United States v. Crosby, No. 1:17-cr-123-JAW, 2020 WL 2044727, at *2 (D. Me.

Apr. 28, 2020); United States v. Lugo, No. 2:19-cr-56-JAW, 2020 WL 1821010, at *3 (D.

Me. Apr. 10, 2020).

                                               2
Case 2:16-cr-00070-JDL Document 37 Filed 07/02/20 Page 3 of 3                 PageID #: 105



       Here, Defendant has not asserted, and the record does not otherwise reflect, that he

filed a request with the Bureau of Prisons and exhausted any administrative appellate rights

or that he filed a request with the Bureau of Prisons and waited 30 days after the filing

before he filed his motion in this Court. Because Defendant has not complied with the

requirements of 18 U.S.C. § 3582(c)(1)(A), dismissal without prejudice is warranted.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court deny Defendant’s motion

for compassionate release without prejudice to Defendant’s ability to renew the motion

after he has satisfied the requirements of 18 U.S.C. § 3582(c)(1)(A).

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.


                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

Dated this 2nd day of July, 2020.




                                              3
